    Case 1:19-cv-10309-JGK-GWG Document 59 Filed 08/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
J. DAVID GOLUB
                                               19-cv-10309 (JGK)
                     Plaintiff,
                                               ORDER
           - against -

BERDON, LLP

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:


     The time for the plaintiff to respond to the defendant’s

motion to dismiss is extended to August 24.       The defendant’s

time to reply is extended to August 31.

     In addition to requesting an extension of time to respond,

the plaintiff filed a paper asking for leave to file various

motions.

     The plaintiff is instructed that he may file motions which

are authorized under the Federal Rules of Civil Procedure.          Some

of the contemplated motions are not authorized under the Federal

Rules of Civil Procedure or are not authorized in the way in

which he seeks to make them. For example, a Rule 11 motion must

be made in a separate motion after an appropriate warning and

time to cure.   See Fed. R. Civ. Pro. 11(c)(2).
    Case 1:19-cv-10309-JGK-GWG Document 59 Filed 08/06/20 Page 2 of 2



     Both parties are warned that personal invective has no

place in a federal litigation.



SO ORDERED.

Dated:    New York, New York
          August 6, 2020               ____ /s/ John G. Koeltl ___
                                              John G. Koeltl
                                       United States District Judge




                                   2
